In re Nguyen, Duc;—Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 98KW-1200; Parish of Orleans, Criminal District Court, Div. “E”, No. 392-749.
Granted. Judgment of the court of appeal is vacated and set aside for reasons assigned by Judge Murray in her dissent to the courts action in connection with the motion to reconsider. The judgment of the trial court is reinstated. The trial judge exercising inherent power of courts to regulate criminal proceedings did not abuse his broad discretion to control pre-trial discovery.
VICTORY, J., not on panel.